Citation Nr: 1014895	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth below, the Veteran's claim of 
entitlement to service connection for PTSD must be remanded.  
Although the Board sincerely regrets the additional delay, a 
remand is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

A review of the claims file reveals that to date, VA has 
neither afforded the Veteran a medical examination nor 
solicited a medical opinion regarding his claim.  The Board 
finds that both a medical examination and medical opinion are 
necessary in this case for two reasons.

First, VA treatment records indicate that the Veteran has 
been diagnosed with anxiety, PTSD, and chronic PTSD.  It is 
unclear, however, whether the diagnoses of PTSD and chronic 
PTSD comply with the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (4th ed. 1994).  See 38 C.F.R. 
§ 4.125 (providing that a diagnosis of a mental disorder must 
conform with the criteria set forth in the DSM-IV); see also 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  A medical 
examination and opinion therefore are necessary to 
substantiate the Veteran's diagnosis.

Second, VA must provide a medical examination or obtain a 
medical opinion when there is:  (1) competent evidence that 
the Veteran has a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that he suffered an event, injury or disease in service or 
manifested certain diseases during an applicable presumption 
period; (3) an indication that the current disability or 
symptoms "may" be associated with service or with another 
service-connected disability; and (4) insufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that several incidents during his service 
in Vietnam are stressors that caused his psychiatric 
problems.  VA treatment records reveal that the Veteran 
discussed some of these incidents in conjunction with his 
psychiatric treatment.  However, these records neither affirm 
nor disaffirm the existence of a link between any of the 
Veteran's claimed in-service stressors and his psychiatric 
difficulties.  The Board therefore has evidence of a 
potential nexus between the Veteran's psychiatric problems 
and his service but does not have sufficient competent 
medical evidence to render a decision on his claim.  As such, 
a remand is necessary to arrange for the Veteran to undergo a 
medical examination and for an opinion to be rendered 
regarding whether any psychiatric disorder diagnosed pursuant 
to the DSM-IV is related to the Veteran's claimed in-service 
stressors.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file 
and undertake any additional 
development indicated.  This may 
include obtaining and associating with 
the claims file any additional 
pertinent records identified by the 
Veteran during the course of the 
remand.  It also may include, if 
necessary, undertaking additional 
development regarding the Veteran's 
claimed in-service stressors.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination 
to determine the location, nature, 
extent, onset, and etiology of any 
psychiatric disorder, to include PTSD, 
found to be present.  The claims file 
shall be made available to and reviewed 
by the examiner, and the examiner shall 
note such review in an examination 
report.  All indicated studies deemed 
necessary shall be performed, and all 
findings shall be reported in detail.  
The examiner shall comment on the 
Veteran's reports regarding the onset 
and continuity of his psychiatric 
symptoms and describe the evidence of 
all such symptomatology.  If a 
psychiatric disorder consistent with 
the DSM-IV is diagnosed, the examiner 
shall opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the disorder 
is related to service, particularly to 
one or more of the Veteran's claimed 
in-service stressors,  or had its onset 
during service.  The rationale for all 
opinions expressed shall be provided in 
a legible report.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative shall be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


